Title: To James Madison from Peter Kuhn Jr. (Abstract), 28 June 1805
From: Kuhn, Peter, Jr.
To: Madison, James


28 June 1805, Genoa. “My last respects were of the 8th Inst which I have the honor to confirm, and since which nothing of material consequence has occurred. The French Emperor has been expected here for several days, and immense preparations are making for grand entertainments, but his arrival is still differd till next week; in the interim several of the Court are come here, amongst which are Talleyrand Minister of the foreign Department; Champagny Minister of the Interior, the Arch Treasurer LeBrun, the Prince & Princess of Piombino &ca Jerome Bonaparte is likewise here, expecting his Brothers arrival. I have been presented as Consul of the United States to the above individuals, and have been recievd with the greatest regard and attention; they most particularly mentioned their desire of cimenting more and more the good understanding that existed between the French Government and that of the United States, and that they should be always happy to encourage and protect the American Commerce in the French Ports.
“The union of this State to France has been formally published and as such all Ministers of foreign powers residing here have receiv’d their congée. The ancient territory of Genoa is to form three Departments by agregating some bordering parts of Pie[d]mont and Lombardy. The said Union has given great umbrage to Marseilles, where they fear much for the advantages that may result to the Trade of this place, and to the detriments of theirs, especially this being a free port. As to this blockade it can no longer be considerd as existing, for the French Ships of war come in and go out daily without ever the least appearance of any British Cruisers; there are now in port Three frigates & two Corvettes; two Frigates more and a Ship of the line are expected hourly. Yesterday came in a large convoy from the eastward.
“Having observed by the Circular you transmitted me of the 1st Augt. 1801 directed to Consuls & Commercial Agents of the United States, that those in Italy are to settle their accounts for the relief of Seamen with the Minister at Madrid I have now to request the favor Sir of your acquainting me whether on such occurrencies, in consequence of the new reform I am to conform to the said instructions, or whether I am to address myself to the Minister at Paris.”
Adds in a postscript: “I take the liberty of enclosing a Copy of a Letter I have this moment receivd from Messs Degen Purviance & Co of Leghorn. I hope the agreable intelligence may soon be confirmed, in the interim am happy to be able to give you as early a communication thereof as possible.”
